             UNITED STATES COURT OF INTERNATIONAL TRADE
                    HON. TIMOTHY C. STANCEU, CHIEF JUDGE
__________________________________________
                                           )
OMAN FASTENERS, LLC,                       )
                                          )
            Plaintiff,                    )
                                          )
      v.                                   )  Court No. 20-00037
                                           )
THE UNITED STATES, et al.,                 )  PUBLIC VERSION
                                           )
            Defendants.                   )
__________________________________________)

                                             ORDER

       Plaintiff Oman Fasteners, LLC (“Oman Fasteners”), has moved for a temporary

restraining order and a preliminary injunction. The parties have subsequently represented to the

Court that they have reached agreement on the terms of a proposed injunctive order that could be

entered upon consent, without the defendants admitting that the plaintiff has demonstrated a

likelihood of success on the merits, and which would obviate the need for the Court to decide the

merits of the pending motions. Plaintiff has further indicated that it seeks leave to withdraw its

pending motions to permit the Court to enter the parties' joint proposed order.

       The parties have further represented that, in light of this agreement, they each waive their

respective procedural rights to a preliminary injunction hearing and defendants waive their right

to respond to the pending motions. In light of the parties' subsequent agreement on the terms of

an order and request that the Court enter such order, it is hereby ORDERED

       That the pending application for a temporary restraining order and motion for preliminary

injunction dated February 7, 2020 are ORDERED WITHDRAWN;

       That, by consent of the parties, the following order is ENTERED:

       ORDERED that United States Customs and Border Protection (“CBP”) is enjoined from
collecting duty deposits due pursuant to Proclamation 9980 of January 24, 2020: Adjusting

Imports of Derivative Aluminum Articles and Derivative Steel Articles Into the United States, 85

Fed. Reg. 5281 (January 29, 2020), on entries filed by Oman Fasteners on or after 12:01 am

February 8, 2020, excluding any entry filed after on or after February 8, 2020 but before CBP

implements this Order that Oman Fasteners is unable to or does not correct within the 10-day

period set forth in 19 C.F.R. 142.12 to remove the Section 232 deposit;

       ORDERED that the United States is enjoined from liquidating entries filed by Oman

Fasteners of articles subject to Proclamation 9980;

       ORDERED that Oman Fasteners shall, within 5 business days of the date of this Order

ensure that it has in place with CBP a continuous bond with a total limit of liability [

                         ];

       ORDERED that Oman Fasteners shall, within 5 business days of the date that is two

months from the date of this order, terminate its existing continuous bond and replace it with a

continuous bond in the amount of [




                                                             ].

       ORDERED that, the United States and Oman Fasteners shall confer prior to the expiry of

the period that is six months from the date of this Order, and each subsequent six-month period

while this Order is in effect, and review the Section 232 duty deposits foregone and Oman

Fastener’s estimated imports over the next six-month period, and that Oman Fasteners shall

further increase the limit of liability of its continuous bond to reflect the parties’ agreement as to

the addition Section 232 duties that would be owed during that subsequent six-month period.
       ORDERED that should CBP determine that Oman Fasteners’ imports are in excess of

Oman Fasteners’ projections, CBP may seek leave of the Court to require additional security as

permitted by applicable law.

       It is further ORDERED that this order is effective immediately and continues in effect

until judgment is entered, or until it is otherwise modified or dissolved by the Court.

       SO ORDERED.



                                                             ______________________________
                                                             Chief Judge


Dated: ___________________
       Now York, New York
